 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDfive for all employees in the unit herein found to be appropriate with respect towages, hours, and other terms and conditions of work, including any differential inwages caused by Respondent moving its plant on December 3, 1960, without af-fording said Union an opportunity to bargain with respect to its effect upon theworking conditions of such employees.Upon the basis of the foregoing findings of fact, and upon the entire record in.the case, I make the following:CONCLUSIONS OF LAW1.Production,Maintenance and ServiceEmployees Union, Local 3, is a labor-organization within the meaning of Section2(5) of the Act.2.All regularly employedproduction workers, excludingsalesmen, bookkeepers,and plant foremen,employed by RoyalOptical ManufacturingCo, Inc., atPassaic,New Jersey,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(c) ofthe Act.3.At all timessince November7, 1960,the aforesaid Union has been and now isthe duly designated and exclusive bargaining representativeof all employees in theaforesaid appropriateunit withinthe meaning of Section9(a) of the Act.4.By interrogating its employeesconcerning their unionaffiliations,promising re-wards andthreatening reprisals to induce them to abandon membership in theUnion, theRespondent interfered with, restrained,and coerced its employees in theexerciseof the rightsguaranteed in Section7 of the Act, thereby discouraging mem-bershipin a labor organization in violation of Section 8(a)(1) ofthe Act.5.By postponing negotiations,concealing preparations to move its plant to Pas-saic,New Jersey, not affordingan opportunity for their bargainingrepresentativeto bargain with respect to the effect thereof upon working conditions of its em-ployees, thereafter dealingdirectly andindividuallywith suchemployees in deroga-tion of theirbargaining representativewith respectto subjects of collectivebargain-ing, and refusing to discuss and negotiate a collective-bargaining agreement, theRespondent refused to bargaincollectivelywithin the meaning of Section 8(a)(5)and (1)of the Act.6.The aforesaidunfairlaborpractices are unfair labor practices within the mean-ing of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication 7'Comptometer CorporationandInternational Union of Electrical,Radio andMachine Workers, AFL-CIO, Local 1198, Petitioner.Case No. 13-RC-1095. January 8, 1962SECOND SUPPLEMENTAL DECISION AND ORDEROn September 20, 1950, the Board issued a SupplementalDecisionand Certification of Representatives in the above-entitled proceeding,in which the Petitioner was certified as the bargainingrepresentativeof the production and maintenance employees at the Employer's plantlocatedat 1735 N. Paulina Street, Chicago, Illinois.On April 25,1961, the International Union of Electrical, Radio and Machine Work-ers,AFL-CIO, and its Local 1198, filed a motion to amendcertifica-tion to provide for inclusion in the certified unit of the productionand maintenance employees at the Employer's 5600 Jarvis Avenueplant in Niles, Illinois.The Petitioner contended, generally, thatcommencing in 1960, certain of the Employer's operationswere trans-ferred from the Chicago plant to the Niles project, and that the Nilesoperation constituted an accretion to the unit represented by it. Inresponsethereto, the Employer filed a statement of itsposition in135 NLRB No. 15. COMPTOMETER CORPORATION75;opposition to the Petitioner'smotion,setting forth that the Niles in.stallationis a new operation, the products of which are entirely,dif-ferentfrom those of the Chicago plant, and that the granting of suchan amendment would constitute, a denial to the employees of theNiles project of their freedom of choice under the Act.On August 22, 1961, the Board issued an order referring the matterto the Regional Director for the Thirteenth Region,, and directing thata hearing be held for the purpose of taking evidence on the issuesraised by the motion to amend.' Pursuant to said order, a hearing washeld before William D. Boetticher, hearing officer.The hearing offi-cer'srulings made at the hearing are free from prejudicial error andare hereby affirmed.The Board' has considered the motion to amend, the response there-to, the briefs submitted by the parties, and the entire record in thiscase, and hereby' makes the following supplemental findings :The record shows that following the Board's certification of repre-sentatives in September 1950, the Employer and Petitioner enteredinto a number of successive bargaining agreements covering the em-ployees of the Chicago plant.The most recent contract, effectivefrom April 12, 1959, to April 12, 1961, was, under the automatic re-newal provisions thereof, extended to April 12, 1962.At the time of The Baord's certification, the Employer's Chicagoplant was engaged in the manufacture of comptometers (business ma--chines), and the service and repair of such machines. Subsequently,the Employer began a period of expansion culminating in the addi-tion of three subsidiary companies, namely, the Union Thermo-Electric Company, with its subsidiary, Western Apparatus Company,the Radio Electronics Company, and the Crystal Division. In July1959 the Employer completed arrangements to lease the GreyhoundCorporation Building in Niles, Illinois, and in December 1959 con-solidated the operations of its three subsidiaries at that facility.Theexecutiveheadquarters of the Employer, formerly at the Chicagoplant, were also relocated in the Niles facility.The Chicago plant has continued to manufacture comptometers, aswell asa number of new products. It also does service and repair workon the comptograph,a businessmachine produced in Germany, andsold inthis country by the Employer through an arrangement withthe Walther Company. The plant is under the supervision of ArnoldMurphy, plant superintendent.There has beena sizablecontractionin the work force at the Chicago plant since the Board's certificationin 1950, which, as the Employer contends, appears to have resulted"In the order remanding the proceeding to the Regional Director,the Board, in theabsence of objection thereto, amended the name of the Employer on the certification fromFelt & Tarrant Manufacturing Company to Comptometer Corporation.'Pursuant to Section 3(b) of the National Labor Relations Board Act,the Board hasdelegated its powers herein to a three-member panel[Chairman McCulloch and MembersLeedom and Brown]. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom a decline in sales of comptometers. Thus the record shows thatthe production of comptometers has dropped from a level in 1941 ofnearly 2,000 units a month to a level in 1958 of a little better than 325,units monthly, and that there has been a considerable further dropsince 1958.The Niles facility, as noted, represents a consolidation of the oper-ations of three of the Employer's subsidiaries, and is located about 10,miles from the Chicago plant. It is often referred to as an office ratherthan a plant, since about two-thirds of its floor space is devoted to.offices and laboratories. It is under immediate supervision separatefrom that at the Chicago, plant. The Niles facility is engaged pri-marily in research and development work, mostly in the field of Gov-ernment contracts. It also assembles the electrowriter, an electronicdevice used in connection with communication equipment, the partsfor which are purchased, in part, from the Employer's Chicago plant.Its sole item of manufacture is the Thermodot, an electronic protectivedevice.There have been no transfers between the two installationsexcept for a few supervisory employees and nonbargaining unit per-sonnel, and very little, if any, employee interchange.While each in-stallation employs assemblers and shipping and receiving clerks, job,classifications are in most respects dissimilar.Thus, the above facts show that the Niles plant is a separate oper-ation from the one in Chicago, both physically and with respect to itsproduction and supervision; that the extent of transfer to the Niles,plant of either production processes or employees in the certified unithas been insubstantial; and that there is little, if any, employee inter-change between the two plants.Under these circumstances, it is clear,and we so find, that the Niles plant is not an accretion to the one atChicago .sConsequently, its employees do not come within the scope ofour Chicago plant certification.We shall, therefore, deny the Pe-titioner's motion to amend certification.[The Board denied the Petitioner's motion to amend certification.]'U IllinoisMalleableIron Companyand Appleton Electric Company,120 NLRB 451, 453-454; United States Rubber Company,109NLRB 1293, 1294.Pure Seal Dairy Company'andUnited Dairy Workers,LocalNo. 383, Retail,Wholesale,and Department Store Union,AFL-CIO.Case No. 7-RC-4964. January 8, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Charles Fine, hearing officer.i The name of the Employerappears as amended at the hearing.435 NLRB No. 12.